Appellant was given two years in the penitentiary on a charge of receiving and concealing stolen property. This is the second appeal, (See 144 S.W.2d 543, and 140 Tex.Crim. Rep..)
The facts are sufficiently stated in the former opinion and the question presented for our consideration is very similar to that for which the case was reversed. It is here contended, however, that while the court gave a charge as directed in the former opinion, it is not sufficiently clear and intelligible to present the issue to a jury. The law of the case was properly stated in the former opinion and no issue is taken on the question of law by the appellant, the complaint being that the language was insufficient.
We find ourselves unable to agree with the contention made in the oral argument and in the brief. A discussion of the language would not, in our opinion, be of value. It is sufficient to say that the court definitely instructed the jury that they must find that the accomplice witness was corroborated both in his statement that the appellant received the stolen property, knowing it was stolen, and that the original offense of theft was committed. We copy the following quotation from the court's charge on the subject of corroboration, which, in our opinion, clearly ties the charge to the issue:
"* * * * that is that the personal property in question herein had been acquired by Elmer (Preacher) Ellis and Eugene Vick *Page 582 
under circumstances constituting such acquisition theft, as hereinbefore defined to you, if it was, and that the defendant thereafter fraudulently received and concealed the said property from the said Ellis and Vick, knowing at the time he so received it, if he did, that it had theretofore been acquired by said Ellis and Vick by theft, if it was."
We find other language in the charge consistent with the foregoing which, at considerable length, presents the issue to the jury in a manner which could not be misunderstood.
Finding no error in the appeal, the judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.